 In the Matter Of MOUNTAIN COPPER COMPANY,LTD.andINTERN A-TIONAL ASSOCIATION OF MACHINISTSFOR AND IN BEHALFOF LOCALLODGE 1397Case No. 20-R-1625.-Decided April 2"Z, 1946Mr. C. Richard Lange,of San Francisco, Calif., for the Company.Mr. A. C. McGraw,of Oakland, Calif., andMr. W. W. Foster,ofRedding, Calif., for the Union.Mr. Martin T. Camacho,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Association of Machin-ists, for and in behalf of Local Lodge 1397, herein called the Union,alleging that a question affecting commerce had arisen concerningthe representation of employees of the Mountain Copper Company,Ltd.,l Iron Mountain, California, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before John Paul Jennings, Trial Examiner.Thehearing was held at San Francisco, California, on March 7, 1946.TheCompany and the Union appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.TheTrial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.All parties were afforded oppor-tunity to file briefs with the Board.Upon the entire record in the case, i he Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYMountain Copper Company, Ltd., is a corporation organized underthe laws of Great Britian, authorized to do and doing business inCalifornia, with its principal offices in San Francisco, California.This is the eoireet name of the Company as stipulated at the hearing67 N. L. R B., No. 77.576 MOUNTAINCOPPER COMPANY,LTD.577The Company's operating properties are located in Shasta County,California,nearMatheson, where the Company is engagedin mining,crushing, and milling copper zinc ore and the shipment of copper andzinc concentrates and pyrites.During 1945, the Company purchased supplies and materials fromsources outside the State of California valued at over $200,000, andduring the same period the Company's products were valued at over$500,000, in excess of 60 percent of which *as shipped to points out-side the State of California.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, for and in behalf of LocalLodge 1397 is a labor organization, admitting to membership em-ployees of the Company.III.TIIE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its machine shop employeesuntil the Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union contends that all employees In the Company's machineshop, excluding supervisory employees, constitute a unit appropriatefor the purposes of collective bargaining.The Company denies theappropriateness of the unit urged by the Union and claims that onlyan industrial unit is appropriate.The Company's operations consist of an underground mine fromwhich are extracted pyritic ores, and a mill where the ore is crushedand in the case of some of the ore, thereafter treated by flotation processprior to shipment to the smelter.The Company has a separate ma-chine-shop building where most of the employees involved hereinwork.The machine shop is under the supervision of a machine-shop2The Field Euaminer reported that the Unioii submitted 16 cards, hearing the names ofI4 eutplovees listed on the ('ompans sp,« roll,and that the cards are dated No%e11 hr1945Theie are approrunately 16 emplofees in the appropriate mint69'214,4-46-v of 67-38 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDforeman who also supervises other maintenance employees, such aselectricians and carpenters, who work in separate shop buildings.Some of the employees involved work outside of the machine shop,but report to and are supervised by the machine-shop foreman.Allof the employees claimed by the Union to constitute a separate unitare skilled employees engaged exclusively in the maintenance andrepair of mechanical equipment.A consent election on an industrial basis was held in 1941 at therequest of the Shasta County Building and Construction Trades Coun-cil,A. F. of L. which resulted in the rejection of the Council.Sincethat date, no other group has or is at present seeking to represent anyemployees of the Company.Although the Company's operations are integrated and, accord-ingly, an industrial unit might be appropriate, no labor organizationis at present seeking such a unit.Moreover, the machine-shop em-ployees constitute a recognized craft group, and the Union has notsought to include in its proposed unit any employees outside thatgroup.We find that all machine shop employees at the Company's prop-erties near Matheson, Shasta County, California, including the me-chanic bus drivers but excluding the machine shop foreman, sub-foreman, and any other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll pe-riod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Di-rection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with the MountainCopper Company, Ltd., Iron Mountain, California, an electionby secret ballot shall be conducted as early as possible, but not later MOUNTAIN COPPER COMPANY, LTD.579than thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Twentieth Re-gion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Sections 10 and 11, of said Rulesand Regulations, among employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in per-son at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesire to be represented by International Association of Machinists,for and in behalf of Local Lodge 1397, for the purposes of collectivebargaining.